Title: To George Washington from Jan Adriaan de Lange, 10 February 1792
From: Lange, Jan Adriaan de
To: Washington, George

 

Sir
[Amsterdam, 10 February 1792]

I See with the greatest satisfaction from the public papers, the great prosperity and blessings, which happy america enjoys, as the consequences of the liberty which you have given it, under the assistance of the King of Kings; but particularly my attention was fixed on the extent of the manufatories. and at several times I was contemplating if my manufactory could be of Use in those regions, and also on the possibility of erecting the Same in america without prejudicing my own country, having finally concluded that far from prejudicing my country it would be beneficial, I was at the loss to whom I was to address my Self as I was unacquainted with the Merchants. It appeared however to me I could not address my Self to any better but to You Sir who is known by the whole World as firmly attached to your country, and your known prudence and Knowledge will easily determine If Such a manufactory could be of use in america. I therefore take the liberty to address you with all Submission and to offer the following remarks.
My manufactory is a Manufactory of orchal Used by women in washing Linen, chintz &c: but particularly it is used to wash the white plastered walls, and is used here and most throughout Europe for that purpose, particularly in those countries were it is not the fashion to cover the walls and in those places where the principal Inhabitants cover their walls, there others of inferior class who live in Houses of which the walls are plastered. It is not used in the west Indien, as they have the Indigo, and there are a less number of persons of an inferior class and less cleanness—and more so because it has never been used—it is true there is in america Indigo, but number of its Inhabitants will not be able to use Indigo, more so as the orchal is very cheap in using the same[.] please to consider Sir that, the 100 lb. is Sold from f30 to f6o according to quality of a blue color, and that there are 260 ⟨a⟩ 280 pieces or small balls to the pound, and it will be Sufficient for a woman of the lower class to use 8 Small Balls for the washing of her clothes, and with the use of one half pound they are enabled to white wash a whole Room, considering this I am of opinion this manufactory can be usefull in america.
I hope Sir You will not be offended, in representing to your

view Such trifles, but those very trifles amount to a benefit for the comunity & therefore deserving of Your attention.
You have now represented to you Something which if meeting your approbation I am willing to disclose the art[icle] on condition a premium should be allowed, and to shew a proof I hereby remit a Sampel of orchal, and if found good a tryal can be made of manufactoring the Same, the expences of which would not exceed f200. I mention this all to shew that I am not an adventurer but to proof I am attached to America, however with this view to have also my own benefit before me more so as the war has reduced me f80/m I am not the man who can go to america, for I have here my own manufactory, but I shall enable the person who will undertake the business to carry it on Successfully and notwithstanding it appears to be a trifle. I dare Say that the manufactorers of orchal in the Province of Holland can clear annually f100/m.
I have now represented to you Sir Something which is entirely left for your consideration; I am respectfully &c.
